     Case 5:20-cv-00047-TBR Document 6 Filed 04/23/20 Page 1 of 3 PageID #: 60




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF KENTUCKY
                                    PADUCAH DIVISION

PAMELA ANN JARRETT                                                                              PETITIONER

v.                                                             CIVIL ACTION NO. 5:20-CV-P47-TBR

ROGER FORD et al.                                                                            RESPONDENTS

                                       MEMORANDUM OPINION

        Pro se Petitioner Pamela Ann Jarrett, a pretrial detainee in the Marshall County Detention

Center, filed a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241.1 She alleges that

she is being unlawfully detained because she has been subjected to excessive bail. She alleges

that on February 25, 2020, an additional $20,000 bail was “was set and tacked on to the

@20,000.00 cash bond Petitioner’s father had posted on 8/29/2019 without any hearing

whatsoever, no written court order to take appeal from, and no written order containing any

findings of dangerousness by clear and convincing evidence standard of proof.”

        The Court ordered Petitioner to show cause why her petition should not be

dismissed for failure to exhaust her state-court remedies. Petitioner has filed her response

(DN 5). She states that when she filed her petition she had been put back into Marshall County

Detention Center without a court order to appeal so that she could exhaust. She further states

that since then she appeared before the Marshall Circuit Court with her criminal attorney on

March 24, 2020, for a bond amendment. She states she should not have been taken into custody

“and there was not adequate state remedy.” She attaches the Marshall Circuit Court order

entered March 25, 2020, setting bond at $20,000 cash.




1
 Because pretrial detainees must pursue habeas relief under 28 U.S.C. § 2241, the Court construes this habeas
petition to be one under § 2241. See Girts v. Yanai, 600 F.3d 576, 587 (6th Cir. 2010).
  Case 5:20-cv-00047-TBR Document 6 Filed 04/23/20 Page 2 of 3 PageID #: 61




       As explained by the Court in its show-cause order, to warrant relief under § 2241, a

petitioner is required to exhaust his or her state remedies prior to bringing such an action. Atkins

v. Michigan, 644 F.2d 543, 546 (6th Cir. 1981). “[T]he doctrine of exhaustion of state remedies

has developed to protect the state courts’ opportunity to confront initially and resolve

constitutional issues arising within their jurisdictions and to limit federal judicial interference in

state adjudicatory processes.” Id.; see also Rose v. Lundy, 455 U.S. 509, 518 (1982). “A

rigorously enforced total exhaustion rule will encourage state prisoners to seek full relief first

from the state courts, thus giving those courts the first opportunity to review all claims of

constitutional error.” Id. at 518-19. Unless unusual or exceptional circumstances make it

appropriate to reach the merits of a claim not first exhausted in the state court, the habeas petition

should be dismissed. Granberry v. Greer, 481 U.S. 129, 134 (1987); O’Guinn v. Dutton, 88 F.3d

1409, 1413 (6th Cir. 1996) (en banc). The burden is on the petitioner to demonstrate compliance

with the exhaustion requirement or that the state procedure would be futile. Rust v. Zent, 17 F.3d

155, 160 (6th Cir. 1994).

       Here, Petitioner does not explain why she cannot challenge the Marshall Circuit Court’s

order setting bond in the state court. Moreover, she states that she is represented by an attorney

in her state-court criminal case. The Court finds that Petitioner has not met her burden to show

compliance with the exhaustion requirement or that the state process would be futile. Therefore,

by separate Order, the Court will dismiss the petition for failure to exhaust.

                             CERTIFICATE OF APPEALABILITY

       An individual who unsuccessfully petitions for writ of habeas corpus in a federal district

court and subsequently seeks appellate review must secure a certificate of appealability (COA)

from either “a circuit justice or judge” before the appellate court may review the appeal.



                                                   2
   Case 5:20-cv-00047-TBR Document 6 Filed 04/23/20 Page 3 of 3 PageID #: 62




28 U.S.C. § 2253(c)(1). A COA may not issue unless “the applicant has made a substantial

showing of the denial of a constitutional right.” § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473,

483 (2000).

         When a district court denies such a motion on procedural grounds without addressing the

merits of the petition, a COA should issue if the petitioner shows “that jurists of reason would

find it debatable whether the petition states a valid claim of the denial of a constitutional right

and that jurists of reason would find it debatable whether the district court was correct in its

procedural ruling.” Slack, 529 U.S. at 484.

         When a plain procedural bar is present and a court is correct to invoke it to dispose of the

matter, a reasonable jurist could not conclude either that the court erred in dismissing the petition

or that the petitioner should be allowed to proceed further. Id. In such a case, no appeal is

warranted. Id. The Court is satisfied that no jurist of reason could find its procedural ruling to

be debatable. Thus, no certificate of appealability is warranted in this case.

         The Court will enter an Order consistent with this Memorandum Opinion.

Date:   April 23, 2020




cc:     Petitioner, pro se
4413.009




                                                  3
